978 F.2d 1268
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re Roman G. WENINGER and Mary Madeleine Weninger, Debtors.Robert L. SEVERSON, Trustee, Plaintiff-Appellee,v.Coral L. SILVEY;  Roman Weninger and Mary MadeleineWeninger, Defendants-Appellants,United States of America, Defendant-Appellee,Larry Grooms, et al., for the class, Intervenors-Appellees.
Nos. 91-1065, 91-1126.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


2
In appeal No. 91-1126, Appellants challenge rulings by the bankruptcy court granting summary judgment to the Intervenors and determining that a transfer of property from Roman Weninger and Mary Madeleine Weninger to Coral Silvey was fraudulent under 11 U.S.C. § 548.   On appeal to the district court, those rulings were affirmed.   Our jurisdiction to review this appeal of a bankruptcy adversary proceeding arises from 11 U.S.C. § 158(d).   In reviewing the bankruptcy court's rulings, we apply the same standard as the district court, de novo for legal determinations and clearly erroneous for factual findings.   See Citizens Nat'l Bank & Trust Co. v. Serelson (In re Burkart Farm & Livestock), 938 F.2d 1114, 1115 (10th Cir.1991).


3
Following our careful review of the record on appeal, together with the parties' briefs and motions before this court, we conclude that the bankruptcy court rulings are correct.   Therefore, for substantially the reasons stated in the bankruptcy court's Memorandum Opinion and Order dated November 6, 1990, and its Findings of Fact and Conclusions of Law dated December 28, 1990, the judgment of the district court affirming the bankruptcy court's rulings is AFFIRMED.


4
In appeal No. 91-1065, Appellants challenge the district court's denial of a motion for stay.   In light of the above disposition on the merits, this appeal is moot and, accordingly, DISMISSED.


5
The judgment of the United States District Court for the District of Colorado, dated March 21, 1991, in appeal No. 91-1126 is AFFIRMED.   Appeal No. 91-1065 is DISMISSED as moot.   All outstanding motions are DENIED.


6
The mandates shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3